Title: To Thomas Jefferson from Albert Gallatin, 3 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     3 Nover. 1805
                  
                  The returns of tonnage for 1804 are in the Register’s office, but not yet arranged. On 31 Decer. 1803, our tonnage was as follows. vizt.
                  
                     
                        
                        
                        
                        
                        
                        
                        
                           tons
                        
                        
                     
                     
                        1.
                        Registered tonnage employed in foreign trade
                        585,909
                        
                     
                     
                        
                        Do. in whale fisheries
                        11,247
                        
                        
                        
                     
                     
                        
                        Enrolled in do
                        
                           1,142
                        
                        
                        
                        
                     
                     
                        
                        Whale fisheries
                        12,389
                        
                        
                        
                     
                     
                        
                        In cod fisheries vizt.
                        
                        
                        
                        
                     
                     
                        
                        
                            above 20 tons
                        42,773
                        }
                        50,969
                        
                        
                        
                     
                     
                        
                        
                            under 20 do
                        
                            
                            8,196
                        
                        
                                       
                        
                        
                        
                        
                     
                     
                        2.
                        Total in fisheries
                        
                        
                        
                        63,358
                        
                     
                     
                        3.
                        In coasting trade vizt.
                        
                        
                        
                        
                     
                     
                        
                        above 20 tons
                        
                        
                        237,787
                        }
                        267,787
                        
                     
                     
                        
                        under do. do
                        
                        
                        30,000
                        
                           ________
                        
                        
                     
                     
                        
                        
                        Total
                        
                        
                        917,054
                        
                     
                     
                        
                        
                        which at the rate of six
                        
                           6
                        
                        
                     
                     
                        
                        
                        seamen per 100 tons gives
                        55,023
                        seamen
                     
                  
                  But the returns derived from the payment of hospital money fall short of that amount: perhaps they cheat; perhaps the rate of six men for 100 tons is too much. We may however count safely on fifty thousand—Note that the above amount does not include the seamen then in our navy who might on 31 Decer. 1803 amount to one thousand—
                  With respectful attachment Your obedt. Sevt.
                  
                     Albert Gallatin
                     
                  
               